Citation Nr: 1016161	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder to include secondary to post operative residuals of 
a left shoulder Bankhart procedure.

2.  Entitlement to an increased evaluation for a lumbar 
strain with degenerative joint disease, evaluated as 20 
percent disabling from December 28, 2001 to July 14, 2005.

3.  Entitlement to an increased evaluation for a lumbar 
strain with degenerative joint disease, evaluated as 10 
percent disabling since July 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1976 to 
March 2000.

The issue of entitlement to service connection for a right 
shoulder disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The issue of entitlement to an increased 
evaluation for a lumbar strain with degenerative joint 
disease comes before the Board on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim 
was certified to the Board by the Portland RO.

The Board notes that, in its July 2002 rating decision, the 
Boston, Massachusetts RO granted the Veteran a 20 percent 
disability evaluation for a low back strain of the lumbar 
spine with degenerative joint disease.  In August 2007, 
however, noting a September 2003 change in the rating 
schedule, the Portland RO separated the Veteran's low back 
disorder into two distinct disorders (radiculitis and low 
back strain) and rated them accordingly.  Thus, as specified 
by the Veteran through his representative in a November 2007 
correspondence, the issue on appeal is for an increased 
rating from 10 percent the Veteran's lumbar strain with 
degenerative joint disease, not the separate rating assigned 
for radiculitis.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the Portland RO.  A copy of 
the hearing transcript has been associated with the claims 
file.

The issues of entitlement to increased ratings for lumbar 
strain with degenerative joint disease are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate an in-service disease 
of or injury to the right shoulder. 

2.  Competent evidence of compensably disabling right 
shoulder arthritis was not shown within one year following 
discharge from active duty.  

3.  There is no competent evidence of a nexus between the 
Veteran's service-connected post operative residuals of a 
left shoulder Bankhart procedure and any right shoulder 
disorder.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by active duty service, right shoulder arthritis may not be 
presumed to have been so incurred, and a right shoulder 
disorder is not caused or aggravated by post operative 
residuals of a left shoulder Bankhart procedure.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in March 2005 and September 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA informed the Veteran of how disability 
evaluations and effective dates are assigned in a post-rating 
decision August 2007 statement of the case.  The claim was 
readjudicated in a July 2008 supplemental statement of the 
case.  A supplemental statement of the case, when issued 
following a notice letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  VA has made the necessary efforts to obtain medical 
records identified by the Veteran.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
evidence that any VA error in assisting the appellant 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (b).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran is presently service connected for post-operative 
residuals of a bankhart procedure of the left shoulder.  The 
Veteran argues that he injured his right shoulder as a result 
of an attempt to protect his service-connected left shoulder 
from a fall.  See Hearing Transcript, pgs. 7-8.  

The Veteran's service treatment records are silent as to 
complaints of or treatment for a right shoulder disorder.

Treatment notes dated in January 2005 from Dr. T.G. note that 
the Veteran reported dislocating his right shoulder while 
taking down his Christmas tree.  It was noted that the 
Veteran had had multiple dislocations in the past.  A 
diagnosis of recent right shoulder dislocation was provided 
and the Veteran was referred to orthopedic surgery for 
evaluation of recurrent shoulder dislocations.  

A January 2005 orthopedic consultation treatment note 
reported that the Veteran had a long history of repeat 
anterior dislocations of the right shoulder, which initially 
happened after he slipped down a stairwell catching himself 
with his right arm a number of years prior.  Radiographs of 
the right shoulder taken on the day of treatment were noted 
as unremarkable.

The Veteran was afforded a VA examination of his joints in 
October 2005.  The VA examiner noted that the Veteran was 
right handed.  The appellant reported slipping on some icy 
steps and dislocating his right shoulder, and having which 
caused chronic and recurrent dislocations since.  Physical 
examination of the right shoulder found no deformities.  A 
diagnosis of chronic and recurrent dislocations of the right 
shoulder and degenerative changes by x-ray was provided.  The 
VA examiner opined that there was no evidence to support the 
fact that the Veteran's left shoulder condition weakened, 
worsened or precipitated his right shoulder dislocation.  
Hence, the examiner found that it was less likely than not 
that the Veteran's right shoulder disorder was due to his 
left shoulder disability.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
shoulder disorder, to include arthritis.  Specifically, the 
preponderance of the competent and probative evidence is 
against finding that post-service recurrent right shoulder 
dislocations are related to the Veteran's service or to his 
service-connected left shoulder disorder.

The Veteran's records show no evidence of compensably 
disabling arthritis within a year of discharge from active 
duty, nor has the record demonstrated any incident of a right 
shoulder disorder during service.  The Veteran's claim, 
therefore, is considered on a secondary basis.

While the evidence shows that the Veteran experiences 
recurring right shoulder dislocations, the competent medical 
evidence does not show that any right shoulder disorder is in 
any way related to his left shoulder disorder. 

Significantly, after a review of the Veteran's claims file 
and a physical examination, the October 2005 VA examiner 
determined that there was no evidence to support a finding 
the appellant's left shoulder disorder weakened, worsened or 
precipitated his right shoulder dislocation.  This 
categorical rejection of the Veteran's claim is given 
significant weight as it was made by a medical professional 
after a thorough review of the Veteran's records.

The Board notes the Veteran's contention that he caught 
himself with his right hand after a fall because he was 
favoring his service-connected left shoulder.  The initial 
treatment records regarding the right shoulder do note a 
history of the appellant reporting catching himself.  The 
Board also notes that the Veteran is right handed and 
arguably he would instinctively fall upon his dominant hand.  
The Veteran is competent, as a lay person, to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Although the Veteran is competent to describe the 
symptoms of his right shoulder disorder, he does not have 
appropriate medical training and expertise to competently 
render a probative opinion on a medical matter such as 
whether his right shoulder disorder was proximately caused by 
or aggravated by his service-connected left shoulder 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions in this 
regard have limited probative value.  

Accordingly, the Board finds that the VA examiner's medical 
opinion which stated clearly that the Veteran's right 
shoulder disorder could not be attributed to his service-
connected left shoulder disorder outweighs Veteran's lay 
opinion to the contrary.  As the evidence fails to show 
competent medical evidence of a relationship between the 
Veteran's service-connected left shoulder disorder and his 
right shoulder disorder or between his service and this 
disorder, the claim for service connection must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to post operative residuals 
of a left shoulder Bankhart procedure, is denied.


REMAND

The Veteran contends that the severity of his service-
connected low back disorder symptoms has increased since his 
November 2005 rating decision.  See Hearing Transcript, p. 9.  
The Veteran additionally reported during his February 2010 
travel board hearing that he had had an operation for this 
condition.  See Hearing Transcript, p. 9-11.

The Veteran's claims file contains extensive records for 
treatment for a low back disorder to include reports of facet 
injections to the spine.  Treatment records also indicate 
that in November 2005, i.e., after a 2005 VA examination, the 
Veteran underwent a microdiscetomy of the lumbar spine at 
Tuality community hospital.  The Veteran's claims file 
contains a November 2005 imaging report that notes a 
localizing probe/diskectomy device over the L5-S1 vertebrae.  
An operative report, however, is not currently in the 
Veteran's records.  

The claims file includes a copy of his August 2007 statement 
of the case which, in part, notes that the Veteran failed to 
provide a complete mailing address for Dr. F.W. in his 
November 2006 21-4142 form and noted that the Veteran was 
encouraged to provide a new authorization form.  It is the 
Veteran's duty to provide enough information to identify and 
locate the existing records not in the custody of a Federal 
department or agency.  Notwithstanding, the Board also finds 
that, consistent with its duty to assist, additional attempts 
should be made to obtain the records of Dr. F.W. so that a 
more informed decision can be made on the Veteran's claim.  
38 C.F.R. §  3.159(c).  

Additionally, the Board notes that the most recent treatment 
notes for the Veteran's low back disorder are dated in 2007.  
Thus, if more recent treatment records exist, such records 
should be obtained.

Finally, given the contention that the back disorder has 
increased in severity and the amount of time since the last 
VA spine examination, the Veteran should be afforded a new VA 
examination for the purpose of determining the current 
severity of these disorders.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include treatment records 
from Dr. F.W.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran should be 
afforded a VA spine examination.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
lumbar disabilities , the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  A complete rationale for 
any opinions expressed must be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


